Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2/16/2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunius (US 2007/0165396).
Re claim 16: Cunius discloses a quick wiring structure comprising: an installation element (12, fig. 4); a cavity (cavity of 12, fig. 4) located on the installation element (12) and configured to place wires (54, fig. 6); a plurality of piercing conductors (66a, 66b, fig. 2) disposed in the cavity (see fig. 1) and configured to pierce insulation layers (insulation layer of 54, fig. 6) of the wires (54); and a press element (60, 76, fig. 2) detachably disposed on a mouth 

Re claim 17: Cunius discloses the piercing conductors (66, fig. 2) are fixed on the press element (60, 76, fig. 2) close to a side (see fig. 5) of the installation element (12), and an installation structure (70, fig. 2) is disposed on the press element (60, 76) for installing (see para [0031]) the piercing conductors (66).  

Re claim 18: Cunius discloses  the piercing element (66, fig. 2) comprises a piercing tip (66a, 66b, fig. 2) and an installation part (non-piercing part of 66, fig. 2), the piercing tip (66a, 66b) is configured to pierce the insulation layers (56, fig. 5) of the wires (54, fig. 6), and the installation part (non-piercing part of 66) is configured to fix the piercing tip (66a, 66b) on the press element (60, 76) close to a side of the installation element (side of 12) (see figs. 1 and 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander (US 2017/0307145) in view of Cunius (US 2007/0165396).
Re claim 1: Hollander teaches a cabinet light, comprising: a heat dissipation shell (204, fig. 7) (aluminum, see para [0057]); a light emitting component (248, 250, 252, 254, fig. 7) disposed in the heat dissipation shell (204); a driving component (276, 278, fig. 7) disposed in the heat dissipation shell (104) and electrically connected to the light emitting component (see para [0043]); a sealing end cover (226, fig. 9) disposed on an open (see fig. 10) at a side of the heat dissipation shell (204) by insertion and comprising a cavity (cavity of 222, fig. 10); a cover element (256, fig. 7) detachably disposed on an open at a top of the heat dissipation shell (top of 204) and comprising a light transmission area (area of 256, fig. 8) for light to pass through; a fixing structure (290, fig. 10) disposed between the sealing end cover (226) and the cover element (256); wherein the wires (232, fig. 7) (wires, see para [0060]) are placed in the cavity (cavity of 222).
However, Hollander fails to teach a piercing conductor disposed in the cavity and configured to pierce insulation layers of wires, a press element disposed on a mouth of the cavity and configured to press the piercing conductor.  
	Cunius teaches a piercing conductor (66, fig. 2) disposed in the cavity (cavity of 12, fig. 1) and configured to pierce insulation layers of wires (layers of 56, fig. 6) (see para [0027]), a press element (60, fig. 1) disposed on a mouth of the cavity (see fig. 1) and configured to press the piercing conductor (66).  
Therefore, in view of Hollander, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a piercing conductor disposed in the cavity and configured to pierce insulation layers of wires and a press element 

Re claim 2: Hollander teaches a support partition (partition of 219, fig. 7) disposed in the heat dissipation shell (204) and configured to partition the heat dissipation shell (204) into a first cavity (cavity with 230, fig. 7) and a second cavity (cavity with 240, fig. 7), wherein the driving component (276, 278, fig. 7)  is disposed in the first cavity (cavity with 230), and the light emitting component (248, 250, 252, 254, fig. 7) is disposed in the second cavity (cavity with 240).  

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hollander (US 2017/0307145) in view of Cunius (US 2007/0165396) as applied to claim 1 above, and further in view of Sohn et al. (US 2015/0345754) (hereinafter Sohn).
Re claim 9: Hollander teaches the fixing structure (290, fig. 10) comprises an installation bracket (290), the installation bracket (290) is disposed at a side of the sealing end cover (side of 226), an installation surface (surface of 290) is on the installation bracket (290).  
However, Hollander in view of Cunius fails to teach the fixing structure comprises a first lock element, and the first lock element is disposed between the installation bracket and the cover element, and the installation surface is on the installation bracket for mounting the first lock element.
Sohn teaches a fixing structure (182, fig. 3) comprises an installation bracket (182) and a first lock element (184, fig. 3), the installation bracket (182) is disposed at a side of the sealing end cover (180, fig. 3), the first lock element (184) is disposed between the installation bracket 
Therefore, in view of Sohn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first lock element to the fixing structure of Hollander where the first lock element is disposed between the installation bracket and the cover element, and the installation surface is on the installation bracket for mounting the first lock element, in order to help further fasten the fixing structure to cover element. 

Re claim 10: Hollander teaches a support partition (partition of 219, fig. 7) disposed in the heat dissipation shell (204) and configured to partition the heat dissipation shell (204) into a first cavity (cavity with 230, fig. 7) and a second cavity (cavity with 240, fig. 7), wherein the driving component (276, 278, fig. 7)  is disposed in the first cavity (cavity with 230), and the light emitting component (248, 250, 252, 254, fig. 7) is disposed in the second cavity (cavity with 240).  

Re claim 11: Hollander in view of Cunius fails to teach the first lock element comprises: a connection rod passing through the cover element and having a terminal detachably connected to the installation bracket; and a press cap connected to another terminal of the connection rod and configured to press and fix the cover element.  
Sohn teaches the first lock element (184, 186) comprises: a connection rod (184, fig. 3) passing through the cover element (122 of 120, fig. 4) and having a terminal (end of screw 184 into 412) detachably connected to the installation bracket (180); and a press cap (186, fig. 3) 
Therefore, in view of Sohn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add connection rod to the first lock element where the connection rod passing through the cover element and having a terminal detachably connected to the installation bracket; and a press cap connected to another terminal of the connection rod and configured to press and fix the cover element, in order to help further fasten the fixing structure to cover element.

Re claim 12: Hollander teaches a support partition (partition of 219, fig. 7) disposed in the heat dissipation shell (204) and configured to partition the heat dissipation shell (204) into a first cavity (cavity with 230, fig. 7) and a second cavity (cavity with 240, fig. 7), wherein the driving component (276, 278, fig. 7)  is disposed in the first cavity (cavity with 230), and the light emitting component (248, 250, 252, 254, fig. 7) is disposed in the second cavity (cavity with 240).  

Allowable Subject Matter
Claims 3-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest the piercing conductor comprises two side piercing elements and at least one middle piercing sheet disposed between the two side claim 3; a fixing groove is disposed on the support partition for fixing the sealing end cover, a second lock element is disposed on the sealing end cover, and the second lock element passes through the sealing end cover and is detachably inserted into the fixing groove with respect to claim 13; and the cover element has a separable structure and comprises: heat dissipation board disposed to cover a mouth of the first cavity; and a light transmission board disposed to cover a mouth of the second cavity, wherein the light transmission area is on the light transmission board with respect to claim 15 as specifically called for in the claimed combinations.
Claims 4-8 and 14 are allowable since they are dependent upon claims 3 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ladewig et al. (US 2013/0027936), Pickett et al. (US 2008/0030983), Engle et al. (US 5,658,067), Vasquez (US 2020/0072456), Skegin (US 2005/0141219), Segretto (US 6,536,924) disclose a similar cabinet light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENG SONG/Primary Examiner, Art Unit 2875